212 S.W.3d 167 (2006)
Reynaldo LLERENA-TORRES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66420.
Missouri Court of Appeals, Western District.
December 26, 2006.
Motion for Rehearing and/or Transfer Denied January 30, 2007.
Ruth Sanders, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., MO, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 30, 2007.

Order
PER CURIAM.
Reynaldo Llerena-Torres appeals the denial of his post-conviction motion for new trial based on ineffective assistance of counsel. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b)